       Case 1:15-cv-07433-LAP Document 1219 Filed 07/15/21 Page 1 of 1




                                         July 15, 2021

VIA ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska,

       Pursuant to the Court’s orders dated June 25, 2021 (DE 1217) and at the July 1, 2021,
hearing, Plaintiff files those documents ordered unsealed related to DEs 345, 370, and 468.

                                           Sincerely,

                                           /s/ Sigrid McCawley
                                           Sigrid S. McCawley, Esq.


       cc: Counsel of Record (via ECF)
